CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterlyreport of SportsNuts,Inc. (the "Company") on Form 10-KSB and Form 10-KSB/A for the periodendingDecember 31, 2002 as filed with theSecuritiesand ExchangeCommission on the date hereof (the "Periodic Report"),I,Kenneth I. Denos,ChiefExecutiveOfficer and ChiefFinancial Officer of the Company,certify,pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Periodic Report fully complies with the requirements ofthe Securities Exchange Act of 1934; and (2) The information contained in the Periodic Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated as of March 28, 2003 By/s/ Kenneth I. Denos Kenneth I. Denos Chief Executive Officer and Chief Financial Officer
